
	
		II
		109th CONGRESS
		2d Session
		S. 3727
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2006
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an adjustment to the reduction of Medicare resident positions based
		  on settled cost reports.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Residency Program
			 Fairness Act of 2006.
		2.Adjustment to
			 the reduction of Medicare resident positions based on settled cost
			 reports
			(a)In
			 generalSection 1886(h)(7) of the Social Security Act (42 U.S.C.
			 1395ww(h)(7)) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Adjustment
				based on settled cost report for rural and small urban
				hospitalsIn the case of a hospital located in a rural area (as
				defined in subsection (d)(2)(D)) or in an urban area that is not a large urban
				area (as so defined) for which—
							(i)the otherwise
				applicable resident limit was reduced under subparagraph (A)(i)(I); and
							(ii)such reduction
				was based on a reference resident level that was determined using a cost report
				that was subsequently settled, whether as a result of an appeal or otherwise,
				and the reference resident level under such settled cost report is higher than
				the level used for the reduction under subparagraph (A)(i)(I);
							the
				Secretary shall apply subparagraph (A)(i)(I) using the higher resident
				reference level and make any necessary adjustments to the reduction described
				in subclause (II). Any such necessary adjustments shall be effective for
				portions of cost reporting periods occurring on or after July 1,
				2005..
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 422 of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173).
			
